DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 1, 2021, has been entered.
 
Background
This action is responsive to the Amendment filed on December 1, 2021.
Claims 21, 27, 30, 37, and 51-53 are amended.  Claims 24-26 and 33 are cancelled.  Claims 21, 27-30, 35-37, 40, 43, and 48-53 are pending for examination.  Claims 21, 30, and 37 are independent claims

Claim Objections
Regarding Claim 21, Applicant’s Amendment corrects the previous objection.  The previous objection is withdrawn.

The claims are objected to because the status of every claim is not indicated after its claim number.  See 37 CFR. 1.121(c).  The status of Claim 25 is not indicated in the listing of claims.  Claim 25 is assumed to be canceled.

Claim Rejections - 35 USC § 112
Regarding Claims 51-53, Applicant’s Amendment resolves the previous issues of lack of possession.  The previous rejections are withdrawn.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 35 and 36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  Each of the claims makes reference to canceled Claim 33, rendering the scope of the claims indefinite.  
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massand, Deepak, U.S. Patent Application 2004/0085354 A1 (published May 6, 2004) (hereinafter “Massand”) in view of Klug, John R., U.S. Patent 5,799,320 (issued Aug. 25, 1998) (hereinafter “Klug”); Seidman, Gerry, U.S. Patent .
Regarding Claim 21, Massand teaches a method for collaboratively reviewing a document (e.g., Massand, Abstract and paras. 13 and 32, describing a method, system, and software product for simultaneous collaboration on a document), comprising:
Providing simultaneous display of the document stored in a data store to a first author user and a second user, the first author user having editing privileges with the document, wherein changes to the document by the first author user and the second user are integrated into the document in real time (e.g., Massand, Abstract and paras. 13-15, 32, 37, and 67, describing simultaneous collaboration in real time between an author and a group of reviewers, describing a master data file viewed on several computers simultaneously, and describing simultaneous viewing and commenting on a document by multiple users; para. 33, describing the author as able to modify the master data file; and Abstract and para. 13, indicating the master data file stored in a data store);
Receiving edits to a section within the document from the first author user (see, e.g., id., para. 33 and Fig. 3, describing and illustrating a method and system of collaboration in which a user who is the author of a document is considered the owner with respect to the document such that the document may only be modified by the owner; para. 13, describing capture and , wherein the second user is allowed to comment on the section of the document and prevented from editing the section within the document while the section within the document is being edited by the first author user (see, e.g., id., para. 33 and Fig. 3, describing the document stored in a central database and locked such that the document may only be modified by the owner, and Abstract and paras. 49 and 58, describing arrangements in which reviewers are invited by the author to comment on a document but only the author or owner may edit or change the document directly.  Note that a reviewer that is prevented from editing a document is also prevented from editing a given portion or section within the document); and
While the first author user is editing the document at the data store (see, e.g., id., paras. 44 and 47, describing the author or owner free editing the document and accepting or rejecting changes from reviewers, and paras. 15, 30, :
Receiving a comment to the section within the document from the second user (see, e.g., id., para. 34 and Fig. 3, describing and illustrating the owner designating a number of users to become reviewers of the document, a reviewer being an individual user or group of individual users who provide input on a document in the form of suggested changes such as specific comments or edits to specific portions of the document; Abstract and para. 67, describing simultaneous collaboration in real time between an author and a group of reviewers such that changes of reviewers at each level would be instantaneously viewable to reviewers above them; and para. 44 and Fig. 10, describing and illustrating the owner free editing the document in a user interface);
Receiving an indication of an event of the second user (see, e.g., id., para. 38, describing a reviewer making changes that are displayed in a comment window; para. 39, describing reviewers’ suggested changes captured and indexed; and para. 67, describing suggested changes of reviewers instantly viewable to users above them [indicating reviewer input events in some form]);
Automatically synchronizing, at the data store, the comment with the section within the document based on the event (see, e.g., id., para. 44 and Figs. 3 and 10, describing and illustrating embodiments in which the owner views the document and comments of reviewers on a single display simultaneously and describing embodiments in which each of the paragraphs that have generated a comment or modification are visually demarcated; para. 11, describing displaying ; and
Causing display of the comment from the second user within the section of the document to the first author user (see, e.g., id., para. 44, describing the owner viewing the document and comments on a single display simultaneously, the owner accepting or rejecting changes from the reviewers and free editing the document; Abstract and para. 67, describing simultaneous collaboration in real time between an author and a group of reviewers such that changes of reviewers at each level would be instantaneously viewable to reviewers above them; paras. 35, 54, and 58 and Fig. 4, indicating the owner as highest reviewer in a hierarchy of reviewers; and para. 44, describing embodiments in which each of the paragraphs that has generated a comment or modification from any one or multiple reviewers is demarcated with a color object or glyph to allow easy spotting of where the modifications are),
Wherein: 
Content of the document is divided into one or more sections, and each of the one or more sections is associated with a unique section identifier (see, e.g., id., para. 13, describing capture and storage of a reviewer’s modifications of a document, describing embodiments comprising an index referencing the portion of a document in which a modification was made [indicating identifiers of portions or sections in some form], and providing an example of modifications indexed on a paragraph-by-paragraph basis; and para. 39 and Fig. 9, describing suggested changes of reviewers captured and indexed in a data file and describing and illustrating an exemplary data file in which suggested changes of a certain reviewer have been captured and indexed to the paragraphs to which the suggested changes apply in the form of a table in which rows comprise suggested changes, each row comprising location information in the form of a paragraph number, suggested change information [contents and/or comments], and date/time information.  Note that the illustrated location information in the form of paragraph numbers can be viewed as unique section identifiers in the context of the document at least in the sense of allowing identification of a specific paragraph for locating a suggested change, separate from other paragraphs in the document); and
The comment is associated with the section of the document by associating the comment with a unique identifier corresponding to the section within the document (see, e.g., id., para. 13, describing an index referencing the portion of the document in which the modification was made and the contents of the modification such as on a paragraph-by-paragraph basis; Response to Arguments section below; and see also, e.g., id., paras. 14 and 44, describing embodiments in which each of the paragraphs that has a comment or modification from a reviewer is visually demarcated and the contents of indexed modifications are displayed in a second portion of the user interface as the author scrolls through the document in a first portion of the user interface [representing visual association based on the described indexing]). 
However, Massand appears to be silent regarding the second user being an author user and the first author user and the second author user each having editing 
Klug teaches a method for collaboratively reviewing a document (see, e.g., Klug, Abstract, describing an arrangement in which a user of any of a plurality of personal computers linked over a network is able to edit a file in one of the personal computers), comprising: providing simultaneous display of the document in a data store to a first author user and a second author user each having editing privileges with the document, wherein changes to a document by the first author user and the second author user are integrated into the document at a data store in real time (see, e.g., id., col. 9, line 44 – col. 11, line 9, and Fig. 3A, describing and illustrating a flow chart of a method in which multiple users edit a document at a host computer from multiple other computers with any of the multiple users being able to simultaneously edit the document such that changes are made to the file at the host computer; and col. 4, lines 55-60, and col. 8, lines 14-17, indicating substantially real time editing of a single document by a plurality of personal computer users).
Massand and Klug are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing collaborative document editing and review systems and methods.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand and Klug and implement a method for collaboratively reviewing a document in which simultaneous display of a document stored in a data store is provided to a first author user and a second author user each having editing privileges with the document, see, e.g., Klug, col. 2, lines 11-47, and col. 4, lines 35-60; and in view of the value of maintaining a master file known in the art).
However, although Massand indicates that a document owner may arbitrarily edit any portion of a document while other users provide comments on specific portions of documents (see, e.g., Massand, paras. 34 and 44), Massand as modified by Klug does not explicitly teach receiving and providing the comment while the author user is editing the section within the document.
Seidman teaches a method for collaboratively reviewing a document (see, e.g., Seidman, Abstract, describing a method and apparatus for providing real-time synchronized data models across multiple computers/devices and for producing deeply collaborative user interfaces), comprising: while a first author user is editing a section within a document, receiving feedback from a second author user; and while the first author user is editing the section within the document, causing display of the feedback to the first author user (see, e.g., id., para. 14, describing providing a mechanism for participants in an interactive collaboration comprising document processing and editing applications to express assignment and exchange of write locks of portions of a document indicating which participant can change that portion of the document to enable multiple concurrent editing of the document; para. 17, describing methods of graphical feedback to provide feedback about what other users/participants are viewing and which portions of the document are locked by the see also, e.g., id., para. 113, describing embodiments in which users some users do not have an ability to edit and indicating an ability to annotate associated with an ability to select).
Seidman is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing collaborative document editing and review systems and methods.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, and Seidman and implement a method for collaboratively reviewing a document in which, while a first author user is editing a section within a document at a data store, a comment to the section within the document is received from a second author user and the comment from the second author user is displayed to the first author user in order to improve collaboration among users while allowing specific users to edit designated portions of a document (see, e.g.
However, Massand as modified by Klug and Seidman appears to be silent regarding the event of the second author user being a move to a different section of the document.
Staczek teaches a method (see, e.g., Staczek, Abstract, describing methods related to declarative synchronization of shared data including receiving changes to data, identifying an event characterizing synchronization of the data, and initiating synchronization of the changes in response to the event occurring), comprising: receiving data to a section from a user; receiving an indication of an event of the user, wherein the event is a move to a different section; and automatically synchronizing, at a data store, the data with the section based on the event (see, e.g., id., para. 15, describing embodiments in which identifying an event associated with synchronization comprises identifying that synchronization of changes is to be initiated if focus of a user interface element is changed; paras. 29-32 and 35 and Fig. 1, describing and illustrating an arrangement in which synchronization behavior for data is defined, describing embodiments in which synchronization behavior occurs on an event associated with focus, and describing an example in which a virtual business card is synchronized based on focus being lost from a card being edited [encompassing or rendering obvious a move to a different section at least in the sense of a movement to a different section comprising movement away from a section]; and paras. 47 and 58 and Claims 16, 36, and 48, describing embodiments in which synchronization is initiated when focus of a text field or other user interface element is changed).
Staczek is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing data synchronization methods.  At the time of the see, e.g., Staczek, para. 47; and in view of the value of data synchronization management well known in the art).
Regarding Claim 27, Massand as modified by Klug, Seidman, and Staczek teaches the method of Claim 21, wherein the one or more sections of the document are identified by a delimiter from the group consisting of a word, a line, a paragraph, and a sentence (see, e.g., Massand, paras. 13, 14, 39, and 44, providing examples of modifications indexed and demarcated on a paragraph-by-paragraph basis.  Note that the cited teachings anticipate the alternative language of the claim).
Regarding Claim 28, Massand as modified by Klug, Seidman, and Staczek teaches the method of Claim 21, wherein the comment is a suggested edit to the document (e.g., Massand, para. 34, describing a reviewer providing input on a document in the form of suggested changes such as edits to specific portions of the document).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massand in view of Klug, Seidman, and Staczek and in further view of Diamond et al., .
Massand as modified by Klug, Seidman, and Staczek teaches the method of Claim 21 as discussed above but appears to be silent regarding the method wherein the comment is associated with a previous comment, and wherein providing the comment within the document comprises associating the comment with the previous comment.
Diamond teaches a method for collaboratively reviewing a document (see, e.g., Diamond, Abstract and paras. 11 and 12, describing methods directed to collaborative document review), comprising: receiving a comment to a document from a user, wherein the comment is associated with a previous comment, and wherein providing the comment within the document comprises associating the comment with the previous comment (see, e.g., id., paras. 11, 12, 23, and 24, describing web-based embodiments of collaborative document review in which comments are received through a web-accessible application at a client; para. 36, indicating annotations having an annotation number or identifier and corresponding comments and other information; and Abstract and paras. 11 and 31, describing allowing each reviewer to provide further comment on any annotation and describing embodiments in which a reviewer responds to a prior annotation and indicating viewing further annotations in association with underlying previous annotations).
Diamond is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing collaborative document editing and review systems and methods.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, Seidman, see, e.g., Diamond, Abstract and para. 11; and in view of the value of target-based annotations well known in the art).  

Claims 30, 35-37, 40, 43, 49, 50, 52, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massand in view of Klug; Seidman; and Smith et al., U.S. Patent Application 2013/0166507 A1 (published Dec. 8, 2005) (hereinafter “Smith”).
Regarding Claim 30, Massand teaches a computing system (e.g., Massand, Abstract and paras. 13 and 32, describing a method, system, and software product for simultaneous collaboration on a document), comprising:
At least one processing unit (see, e.g., id., para. 31, describing a computer-based document collaboration system comprising a network of computers or terminals having a processing unit); and
At least one memory storing computer-readable instructions that when executed by the at least one processing unit cause the computing system to (see, e.g., id., describing the computers or terminals as also having a system memory and a system bus that couples components to the processing unit and indicating use of conventional personal computers or terminals [known :
Provide simultaneous display of a document stored in a data store to a first author user and a second user, wherein changes to the document by the first author user and the second user are integrated into the document in real time (see, e.g., Abstract and paras. 13-15, 32, 37, and 67, describing simultaneous collaboration in real time between an author and a group of reviewers, describing a master data file viewed on several computers simultaneously, and describing simultaneous viewing and commenting on a document by multiple users; para. 33, describing the author as able to modify the master data file; and Abstract and para. 13, indicating the master data file stored in a data store);
Receive edits to a section within the document from the first author user (see, e.g., id., para. 33 and Fig. 3, describing and illustrating a method and system of collaboration in which a user who is the author of a document is considered the owner with respect to the document such that the document may only be modified by the owner; para. 13, describing capture and storage of modifications of a document and describing embodiments comprising an index referencing the portion of a document in which a modification was made [indicating edits to a portion or section of a document by a user]; para. 34, indicating edits of comments made to specific portions of a document; and para. 44 and Fig. 10, describing and illustrating an example user interface having an editing window displaying the document and in which the owner of the document , wherein the second user is allowed to add a comment to the section of the document and prevented from editing the section within the document while the section within the document is being edited by the first author user (see, e.g., id., para. 33 and Fig. 3, describing the document stored in a central database and locked such that the document may only be modified by the owner, and Abstract and paras. 49 and 58, describing arrangements in which reviewers are invited by the author to comment on a document but only the author or owner may edit or change the document directly.  Note that a reviewer that is prevented from editing a document is also prevented from editing a given portion or section within the document), wherein the section is associated with an edit identifier (see, e.g., id., para. 13, describing an index referencing the portion of the document in which the modification was made and the contents of the modification such as on a paragraph-by-paragraph basis; para. 39 and Fig. 9, describing suggested changes captured and indexed in a data file and describing and illustrating a data file in which suggested changes are captured and indexed to paragraphs in the form of a table in which rows comprise suggested changes, each row comprising location information in the form of a paragraph number, suggested change information [contents and/or comments], and date/time information [each piece of information representing an edit identifier at least in the sense of being associated with a suggested change or edit]; and paras. 14 ;
While the first author user is editing the document at the data store (see, e.g., id., paras. 44 and 47, describing the author or owner free editing the document and accepting or rejecting changes from reviewers, and paras. 15, 30, 62, and 67, indicating simultaneous collaboration on the document including editing and commenting), receive a comment to the section within the document from the second user (see, e.g., id., para. 34 and Fig. 3, describing and illustrating the owner designating a number of users to become reviewers of the document, a reviewer being an individual user or group of individual users who provide input on a document in the form of suggested changes such as specific comments or edits to specific portions of the document; Abstract and para. 67, describing simultaneous collaboration in real time between an author and a group of reviewers such that changes of reviewers at each level would be instantaneously viewable to reviewers above them; and para. 44 and Fig. 10, describing and illustrating the owner free editing the document in a user interface);
Determine that the edit identifier of the section has been updated; and (see, e.g., id., para. 39 and Fig. 9, indicating changes suggested by a reviewer indexed to the paragraphs in the document to which the suggested 
Based on determining that the edit identifier of the section has been updated, cause display of content to the second author user (see, e.g., id., para. 67, describing suggested changes of reviewers instantly viewable to users above them),
Wherein: 
Content of the document is divided into one or more sections, and each of the one or more sections is associated with a unique section identifier (see, e.g., id., para. 13, describing capture and storage of a reviewer’s modifications of a document, describing embodiments comprising an index referencing the portion of a document in which a modification was made [indicating identifiers of portions or sections in some form], and providing an example of modifications indexed on a paragraph-by-paragraph basis; and para. 39 and Fig. 9, describing suggested changes of reviewers captured and indexed in a data file and describing and illustrating an exemplary data file in which suggested changes of a certain reviewer have been captured and indexed to the paragraphs to which the suggested changes apply in the form of a table in which rows comprise suggested changes, each row comprising location information in the form of a paragraph number, suggested change information [contents and/or comments], and date/time information.  Note that the illustrated location ; and
The comment is associated with the section of the document by associating the comment with a unique identifier corresponding to the section within the document (see, e.g., id., para. 13, describing an index referencing the portion of the document in which the modification was made and the contents of the modification such as on a paragraph-by-paragraph basis; para. 39 and Fig. 9, describing suggested changes captured and indexed in a data file and describing and illustrating an exemplary data file in which suggested changes have been captured and indexed to paragraphs in the form of a table in which rows comprise suggested changes, each row comprising location information in the form of a paragraph number, suggested change information [contents, which can also be viewed as a form of comment, and/or comments], and date/time information.  Such an arrangement can be viewed as associating a particular comment with a particular paragraph [section] of the document by associating the comment with a unique identifier corresponding to the paragraph within the document at least because the described indexing and illustrated table associate a comment with a paragraph identifier [“Paragraph 1” or “Paragraph 2”] in a specific row of the table [representing a record in an index] and a designated paragraph identifier is at least unique from the identifiers of other paragraphs in the document in order to “referenc[e] the portion of the document in which the see also, e.g., id., paras. 14 and 44, describing embodiments in which each of the paragraphs that has a comment or modification from a reviewer is visually demarcated and the contents of indexed modifications are displayed in a second portion of the user interface as the author scrolls through the document in a first portion of the user interface [representing visual association based on the described indexing]). 
However, Massand appears to be silent regarding the second user being an author user and regarding the method wherein changes to the document by the author user and the second author user are integrated into the document at the data store in real time.
Klug teaches a system (see, e.g., Klug, Abstract, describing an arrangement in which a user of any of a plurality of personal computers linked over a network is able to edit a file in one of the personal computers), comprising: providing simultaneous display of the document in a data store to a first author user and a second author user, wherein changes to a document by the first author user and the second author user are integrated into the document at a data store in real time (see, e.g., id.
A discussion of Massand and Klug as analogous art is provided above.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand and Klug and implement a system in which simultaneous display of a document stored in a data store is provided to a first author user and a second author user, wherein changes to the document by the first author user and the second author user are integrated into the document at the data store in real time, in order to improve collaboration among users while avoiding versioning problems (see, e.g., Klug, col. 2, lines 11-47, and col. 4, lines 35-60; and in view of the value of maintaining a master file known in the art).
However, although Massand indicates that a document owner may arbitrarily edit any portion of a document while other users provide comments on specific portions of documents (see, e.g., Massand, paras. 34 and 44), Massand as modified by Klug does not explicitly teach receiving the comment while the author user is editing the section within the document.
Seidman teaches a system (see, e.g., Seidman, Abstract, describing a method and apparatus for providing real-time synchronized data models across multiple computers/devices and for producing deeply collaborative user interfaces), comprising: while a first author user is editing a section within a document, receiving feedback from a second author user (see, e.g., id., para. 14, describing providing a mechanism for participants in an interactive collaboration comprising document processing and editing applications to express assignment and exchange of write locks of portions of a document indicating which participant can change that portion of the document to enable multiple concurrent editing of the document; para. 17, describing see also, e.g., id., para. 113, describing embodiments in which users some users do not have an ability to edit and indicating an ability to annotate associated with an ability to select).
A discussion of Seidman as analogous art is provided above.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, and Seidman and implement a system in which, while a first author user is editing a section within a document at a data store, a comment to the section within the document is received from a second author user in order to improve collaboration among users while allowing specific users to edit designated portions of a document (see, e.g.
However, Massand as modified by Klug and Seidman appears to be silent regarding causing display of a warning message to the second author user.
Smith teaches a system (see, e.g., Smith, Abstract and para. 10, describing computer-implemented methods for tracing a document), comprising: based on determining that an identifier of a section has been updated, cause display of a warning message to a second user (see, e.g., id., paras. 46-50 and Fig. 3, describing and illustrating an embodiment in which fingerprints of a document made available for viewing on other computers are compared and an action is performed based on the comparison result and describing examples in which a user receives a warning that a copy is not up-to-date or a watermark is applied to a copy indicating that the version is outdated; para. 25, describing embodiments comprising generating a fingerprint and a GUID for sub-sections of a master document; and paras. 51-53 and Fig. 4, describing and illustrating an embodiment in which a version verification request is initiated by a user or automatically and describing a user and describing embodiments in which multiple fingerprints are generated for each document and a user is notified of a specific page range, page, or section of page that has changed based on a separate fingerprint generated for a specific section).
Smith is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing systems and methods for managing updated versions of documents.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, Seidman, and Smith and implement a system in which, based on determining that an edit identifier of a section has been updated, a warning message is caused to be displayed to a second see, e.g., Smith, paras. 5-9; and in view of the value of version or revision management well known in the art).
Regarding Claim 35, Massand as modified by Klug, Seidman, and Smith teaches the computing system of Claim 30, wherein determining that the edit identifier of the section has been updated comprises determining the unique section identifier of the section within the document (see, e.g., Massand, para. 39 and Fig. 9, indicating changes suggested by a reviewer indexed to the paragraphs in the document to which the suggested changes apply along with various pieces of information including date/time information [representing edit identifier information updated in relationship to an associated paragraph]; and para. 44, describing each paragraph that has generated a comment or modification from any one or multiple reviewers as visually demarcated [indicating management of edit identifiers in relationship to paragraphs].  Note that any evaluation of whether a paragraph [section] has been edited comprises determining an identifier of the paragraph in some form at least in the sense of identification for access and evaluation).
Regarding Claim 36, Massand as modified by Klug, Seidman, and Smith teaches the computing system of Claim 30, wherein the section identifier of the section of the document is identified by a delimiter from the group consisting of a word, a line, a paragraph, and a sentence (see, e.g.
Regarding Claim 37, Massand as modified by Klug, Seidman, and Smith teaches a computer storage hardware device corresponding to the computing system of Claim 30.  The same rationale of rejection provided above is applicable.  Massand as modified by Klug, Seidman, and Smith further teaches the computer storage hardware device storing computer-readable instructions that when executed by a processing unit cause the processing unit to: based on determining that the edit identifier of the section has been updated, cause display of a warning message to the second author user and cause display of a copy of the section of the document with the edits by the first author user (see, e.g., Smith, paras. 46-50 and Fig. 3, describing an action performed based on fingerprint comparison results, describing examples in which a user receives a warning that a copy is not up-to-date or an original computer provides a copy of an up-to-date document, and suggesting examples in which multiple actions are performed; para. 25, describing embodiments comprising generating a fingerprint and a GUID for sub-sections of a master document, and para. 53, describing embodiments in which multiple fingerprints are generated for each document and a user is notified of a specific page range, page, or section of page that has changed based on a separate fingerprint generated for a specific section.  One of ordinary skill in the art would have been motivated to cause display of a warning message to the second author user and cause display of a copy of the section of the document with the edits by the first author user under the same rationale as provided in the discussion of Claim 30 above and further in order to more clearly indicate to a user the currency state of a document [see, e.g., id.
Regarding Claim 40, Massand as modified by Klug, Seidman, and Smith teaches the computer storage hardware device of Claim 37, wherein the section of the document is a first paragraph, and wherein the document further includes a second section that is a second paragraph different from the first paragraph, and wherein the first paragraph and the second paragraph are each associated with different edit identifiers and section identifiers (see, e.g., Massand, para. 39 and Fig. 9, describing suggested changes captured and indexed in a data file and describing and illustrating an exemplary data file in which suggested changes have been captured and indexed to paragraphs in the form of a table in which rows comprise suggested changes, each row comprising location information in the form of a paragraph number, suggested change information [contents and/or comments], and date/time information.  Such an arrangement can be viewed as a first and second paragraph each associated with different edit identifiers and section identifiers in the form of table rows with different paragraph identifiers such as “Paragraph 1” or “Paragraph 2” [representing section identifiers] associated with different contents/comments information and different date/time information [representing edit identifiers]).  
Regarding Claim 43, Massand as modified by Klug, Seidman, and Smith teaches the computer storage hardware device of Claim 37, wherein the section identifier of the section of the document is identified by a delimiter from the group consisting of a word, a line, a paragraph, and a sentence (see, e.g.
Regarding Claim 49, Massand as modified by Klug, Seidman, and Smith teaches the computing system of Claim 30, wherein the instructions further cause the processor to: cause display of a copy of the section of the document with the edits by the first author user (see, e.g., Smith, paras. 46-50 and Fig. 3, describing an action performed based on fingerprint comparison results, describing examples in which a user receives a warning that a copy is not up-to-date or an original computer provides a copy of an up-to-date document, and suggesting examples in which multiple actions are performed; para. 25, describing embodiments comprising generating a fingerprint and a GUID for sub-sections of a master document, and para. 53, describing embodiments in which multiple fingerprints are generated for each document and a user is notified of a specific page range, page, or section of page that has changed based on a separate fingerprint generated for a specific section.  One of ordinary skill in the art would have been motivated to cause display of a warning message to the second author user and cause display of a copy of the section of the document with the edits by the first author user under the same rationale as provided in the discussion of Claim 30 above and further in order to more clearly indicate to a user the currency state of a document [see, e.g., id., paras. 3, 9, 12, 37, and 57]).  
Regarding Claim 50, Massand as modified by Klug, Seidman, and Smith teaches the computer storage hardware device of Claim 37, wherein determining that the edit identifier of the section has been updated is prompted by the second author user commenting on the section (see, e.g., Massand, para. 39, describing changes suggested by a reviewer indexed to the paragraphs in the document to which the suggested changes apply; and para. 44, describing each paragraph that has generated 
Regarding Claim 52, Massand as modified by Klug, Seidman, and Smith teaches the computing system of Claim 30, wherein the instructions further cause the processor to: receive the comment to the section within the document from the second author user (see, e.g., Smith, paras. 52 and 53, describing a version verification request initiated by a user or automatically and describing a user notified of a specific section that has changed; and see, e.g., Massand, para. 34 and Fig. 3, describing and illustrating the owner designating a number of users to become reviewers of the document, a reviewer being an individual user or group of individual users who provide input on a document in the form of suggested changes such as specific comments or edits to specific portions of the document; Abstract and para. 67, describing simultaneous collaboration in real time between an author and a group of reviewers such that changes of reviewers at each level would be instantaneously viewable to reviewers above them; and para. 44 and Fig. 10, describing and illustrating the owner free editing the document in a user interface); based on the comment to the section within the document from the second author user, update the edit identifier of the section at the data store to indicate that the section has been associated with the comment (see, e.g., id., para. 39, describing changes suggested by a reviewer indexed to the paragraphs in the document to which the suggested changes apply; and para. 44, describing each paragraph that has generated a comment or modification from any one or multiple reviewers as visually demarcated; and para. 67, ; and while the author user is editing the section within the document, causing display of the comment from the second author user within the section of the document to the first author user (see, e.g., id., para. 44, describing the owner viewing the document and comments on a single display simultaneously, the owner accepting or rejecting changes from the reviewers and free editing the document; Abstract and para. 67, describing simultaneous collaboration in real time between an author and a group of reviewers such that changes of reviewers at each level would be instantaneously viewable to reviewers above them; paras. 35, 54, and 58 and Fig. 4, indicating the owner as highest reviewer in a hierarchy of reviewers; and para. 67, describing suggested changes of reviewers instantly viewable to users above them).  
Regarding Claim 53, Massand as modified by Klug, Seidman, and Smith teaches a computer storage hardware device corresponding to the computing system of Claim 52.  In view of the discussion of Claim 37, the same rationale of rejection provided above is applicable.  

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massand in view of Klug, Seidman, and Smith and in further view of Walker et al., U.S. Patent 7,249,314 B2 (issued Jul. 24, 2007) (hereinafter “Walker”).
Massand as modified by Klug, Seidman, and Smith teaches the computing system of Claim 30 as discussed above but is silent regarding the system wherein the edit identifier is a numerical counter.
Walker teaches a computing system (see, e.g., Walker, Abstract and col. 2, lines 24-29, describing a system and methods for simultaneously editing of a document by two or more users, the system typically including a number of client computers which users use to access the system), wherein an edit identifier is a numerical counter (see, e.g., id., Abstract and col. 2, lines 32-56, describing simultaneous editing of a document and describing one or more documents stored in a workspace and each document divided into sections stored in separate data containers; and col. 8, lines 1-9 and 37-39, describing a Container class comprising various fields including a “container_id” field that records a unique identifier and a “container_time_stamp” field that is used to record the last time that the container was updated [such a timestamp representing a numerical counter for a section stored in the container]).
Walker is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing collaborative document editing and review systems and methods.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, Seidman, Smith, and Walker and implement a method for collaboratively reviewing a document in which an edit identifier is a numerical counter in order to distinguish an editing state using an established computing value (see, e.g., Walker, col. 1, line 13, – col. 2, line 20; and in view of the value of timestamps well known in the art).

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massand in view of Klug, Seidman, and Smith and in further view of Walker and Morton et al., U.S. Patent 6,438,564 B1 (issued Aug. 20, 2002) (hereinafter “Morton”).
Massand as modified by Klug, Seidman, and Smith and as further modified by Walker teaches a computer storage hardware device corresponding to the computing system of claim 48.  Noting that a counter is by definition variable, the same rationale of rejection provided above is applicable.
However, Massand as modified by Klug, Seidman, and Smith and as further modified by Walker is silent regarding the section identifier remaining unchanged when the section changes location within the document.
 Morton teaches a computer storage hardware device (see, e.g., Morton, Abstract and col. 4, lines 41-47, describing associating a discussion with a document by associating a discussion with an identifier for the document and describing an exemplary system), wherein a section identifier remains unchanged when a section changes location within a document (see, e.g., id., col. 8, line 35, – col. 9, line 6, describing and illustrating a method for inserting an in-line discussion in a document in which discussion locations are determined, a signature is determined for each in-line discussion location, and a particular discussion location is identified in the document and describing an embodiment in which a discussion location is at the end of a paragraph and a signature is calculated for the paragraph such that the discussion location is identified even if the paragraph is moved).
Morton is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing collaborative systems and methods and with teachings directed to identifying sections of a document.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Massand, Klug, Seidman, Smith, Walker, and Morton and implement a see, e.g., Morton, col. 9, lines 1-6; and in view of the value of data identification and tracking well known in the art).

Response to Arguments
Applicant’s arguments filed December 1, 2021, have been fully considered but are to some extent moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.
Applicant argues on pages 10-12 of the Amendment (pages 2-4 of the Remarks) that Massand in view of Klug, Seidman, and Staczek fails to teach or suggest the limitations of amended representative Claim 21 including “the comment is associated with the section of the document by associating the comment with a unique identifier corresponding to the section within the document,” arguing that the teachings of Massand related to a table which contains an indexed list of suggested changes made by a specific reviewer, including a list of paragraphs, does not teach associating a comment with a specific section by associating the comment with a unique identifier corresponding to the section within the document because “[t]here is no teaching or suggestion in the cited portions of Massand for associating the comment with a unique identifier.”  These arguments are inconsistent with a broadest reasonable interpretation of the claim language at issue and appear to mischaracterize the teachings of Massand.
As noted in the prior art rejections above, Massand discusses indexing on a paragraph-by-paragraph basis and describes an index referencing a portion of a see, e.g., Massand, para. 13).  Note that any paragraph-level index can be viewed as comprising some form of unique paragraph identifier at least in the sense that a unique identifier in the context of paragraphs in the document is necessary for distinguishing an intended paragraph from other paragraphs.  Further, as discussed by Applicant, Massand describes suggested changes by reviewers captured and indexed in a data file and describes and illustrates an exemplary data file in which suggested changes have been captured and indexed to paragraphs in the form of a table in which rows comprise suggested changes, each row comprising location information in the form of a paragraph number, suggested change information in the form of contents and/or comments, and date/time information (id., para. 39 and Fig. 9).  Such an arrangement can be viewed as associating a particular comment with a particular paragraph [section] of the document by associating the comment with a unique identifier corresponding to the paragraph within the document at least because the described indexing and illustrated table associate a specific comment with a specific paragraph identifier, such as “Paragraph 1” or “Paragraph 2,” in a row of the table.  Such a reference to a specific paragraph, among all the paragraphs in the document that could be referenced in an index, represents a unique paragraph identifier at least in the sense that such an identifier must be unique from the identifiers used to reference other paragraphs in the document in order to “referenc[e] the portion of the document in which the modification was made” (id., para. 13) and to visually demarcate appropriate paragraphs having a comment or modification from a reviewer (see, e.g., id., paras. 14 and 44).  This interpretation of uniqueness is consistent with Applicant’s disclosure that 
Regarding arguments directed toward amended Claim 51, note that limitations regarding the section identifier remaining unchanged when the section changes location within the document are rendered obvious over the teachings of newly added reference Morton as discussed in the rejections above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Bargeron et al., U.S. Patent Application 2004/0205542 A1 (published Oct. 14, 2004), teaching methods in which annotations are robustly anchored to content; and Simova et al., U.S. Patent Application 2007/0061704 A1 (published Mar. 15, 2007), teaching method of annotating editable computer document content.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
1/14/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174